Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145963                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  JAMES SMITH and ODIS SOLOMON,                                                                     Bridget M. McCormack,
            Plaintiffs-Appellants,                                                                                    Justices
  and
  JOHN GATEWOOD,
           Plaintiff,
  v                                                                 SC: 145963
                                                                    COA: 303939
                                                                    Oakland CC: 2010-113507-CK
  ROYAL OAK TOWNSHIP,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 28, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2013                    _________________________________________
           t0116                                                               Clerk